t c memo united_states tax_court benjamin b and carolyn m haines petitioners v commissioner of internal revenue respondent docket no 8296-o2l filed date benjamin b and carolyn m haines pro sese hieu c nguyen for respondent memorandum opinion gerber judge respondent in a motion filed on date moved for summary_judgment on the guestions of whether he may proceed with collection and whether a sec_6673 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - penalty should be imposed against petitioners respondent alleges that the sec_6330 prerequisites have been met and that he should be allowed to proceed with collection of petitioners’ assessed and outstanding tax_liability with respect to the penalty respondent contends that petitioners instituted this proceeding primarily for delay and that their position in the proceeding is frivolous and groundless petitioners’ objection to respondent’s motion for summary_judgment was filed on date in essence petitioners contend that although respondent has sent certain documents to them those documents are not acceptable because they do not meet the standards that petitioners contend exist background petitioners resided in lakewood california at the time their petition was filed petitioners’ federal_income_tax return was filed on date petitioners filed an income_tax return on which they entered zeros in all pertinent boxes for the reporting of income and they claimed a standard_deduction and two exemptions they also reported dollar_figure of income_tax_withholding and because they reported zero income claimed an overpayment in the amount of the withheld tax on that same return petitioners reflected their occupations as graphic artist and dialysis attached to petitioners’ return is a typical protester explanation of why they were not required to report income or pay federal tax on date respondent mailed a notice_of_deficiency to petitioners determining a dollar_figure income_tax deficiency for based on petitioners’ income ostensibly wages reported to respondent by several third-party sources including gambro healthcare inc kevin keep mohan dialysis center and screen art inc respondent also determined an addition_to_tax under sec_6651 and a penalty under sec_6662 for petitioners’ tax_year petitioners acknowledged receipt of the deficiency_notice in a date letter to respondent and among other similar protester statements indicated that nothing in the privacy_act or in the above statutes informs me that i have to ‘comply’ with or pay attention to letters and or alleged ‘determinations’ sent to me by various and sundry employees of the irs petitioners however failed to petition this court with respect to the notice_of_deficiency respondent assessed the income_tax deficiency addition_to_tax and penalty provided petitioners with notice_and_demand and because petitioners failed to pay on date issued a form letter final notice--final notice_of_intent_to_levy and notice of your right to a hearing on date respondent received a form request for a collection_due_process_hearing from q4e- petitioners on date a face-to-face hearing was held with two appeals officers and petitioners during the hearing petitioners were provided with a form_4340 certificate of assessments and payment for their tax_year at the hearing which was recorded and transcribed petitioners asked the appeals officers whether they had obtained verification from the secretary_of_the_treasury that the requirements of the applicable laws and procedures had been met the appeals officers explained that the requested information was on the form_4340 provided to petitioners the appeals officers also provided petitioners with audit documents reflecting the details underlying the deficiency determination and assessment for petitioners then engaged the appeals officers ina discussion of the assessment and the information contained on form_4340 petitioners’ comments during that discussion focused on whether the commissioner could assess tax if taxpayers did not consent or report the amounts in their returns petitioners also questioned the validity of the various notifications they received on the grounds that they were not signed by the secretary or by some person who it was shown was authorized to do so they also made the argument that respondent was required to use certain forms and that respondent’s failure to do so rendered notifications to them without effect finally petitioners questioned whether the appeals officers could point to anything - - in the internal_revenue_code that required petitioners to pay federal tax petitioners did not discuss any collection alternatives or raise any of the other subjects set forth in sec_6330 regarding the issues that may be raised at a sec_6330 hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or discussion respondent seeks summary_judgment with respect to whether he may proceed to collect certain outstanding tax_liabilities against petitioners and whether petitioners should be held liable for a penalty under sec_6673 rule provides for summary_judgment for part or all of the legal issues in controversy if there is no genuine issue as to any material fact 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there is no genuine issue as to any material fact in this case the matters raised in the pleadings are susceptible to resolution by means of summary_judgment respondent pursuant to sec_6331 seeks to levy on petitioners’ property in accord with sec_6331 respondent provided petitioners with -- - a final notice_of_intent_to_levy which also included notice of petitioners’ right to an administrative appeal of respondent’s determination to collect the tax in that regard the commissioner cannot collect unpaid tax by levy without the opportunity for a taxpayer to seek an administrative review of the determination to proceed with collection and or the opportunity for judicial review of the administrative determination 115_tc_35 petitioners did not file a petition following their receipt of the notice_of_deficiency so the validity of the underlying liability was not properly at issue in the administrative hearing and is not at issue here accordingly the court will review the administrative determination for abuse_of_discretion sec_6330 b 114_tc_604 because petitioners were not entitled to question the underlying tax_liability their administrative hearing was limited to collection issues including spousal defenses the appropriateness of respondent’s intended collection action and a possible alternative to collection petitioners disputed the appropriateness of respondent’s proposed collection action by questioning whether the appeals officer had satisfied the verification requirement of sec_6330 petitioners also raised guestions about whether respondent met various statutory - requirements prerequisite to collection petitioners contend that respondent used incorrect forms for the notice_and_demand and otherwise failed to meet the requirements because of the lack of personal verification by the secretary or a person shown to be authorized to exercise the secretary’s authority at the appeals hearing petitioners were provided with a transcript of their account which detailed information underlying the assessment of the tax in question petitioners do not question whether all of the steps had been taken or performed in effect they dispute the genuineness or authenticity of the documents respondent used to meet the statutory requirements petitioners contend that the form_4340 is insufficient to prove the validity of the assessment that was made against them for their tax_year form_4340 has been generally accepted by courts to show that a valid assessment has been made within the meaning of sec_6203 8_f3d_1169 7th cir 990_f2d_451 9th cir 961_f2d_1 1st cir davis v commissioner supra petitioners have raised superficial guestions and made conclusory allegations regarding the assessment such as whether respondent used the proper form but they have shown no actual irregularity in the assessment process see 117_tc_117 berkey v irs aftr 2d ustc par big_number e d mich petitioners also complain that they did not receive notice_and_demand this contention is similar to others by petitioners they question not whether they actually received the various notifications from respondent but whether respondent used the particular form that petitioners argue must be used for the notice_and_demand to be valid in that regard sec_6330 does not require the commissioner to rely ona particular document to satisfy the verification requirement wagner v commissioner tcmemo_2002_180 see also 118_tc_365 in addition it has been held that the form on which a notice and assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 ’ 953_f2d_531 9th cir quoting blias v connett 908_f2d_521 9th cir 881_f2d_340 6th cir in addition respondent is not required to prove receipt by petitioners of notice_and_demand but need only show that the notice_and_demand was sent to petitioners’ last_known_address 871_f2d_1015 11th cir 849_fsupp_597 s d ohio affd 19_f3d_19 6th cir finally form_4340 may be relied upon to show that notice_and_demand was mailed to a taxpayer 7_f3d_137 9th cir united_states v chila supra respondent’s failure to produce a copy of the notice_and_demand document is not conclusive because the notices are computer generated and do not exist in hard copy pursifull v united_states supra pincite 782_fsupp_113 m d ga accordingly we hold respondent did not abuse his discretion with respect to the determination to proceed with collection and we will grant so much of respondent’s motion as moves for summary_judgment on that issue respondent has also moved for summary_judgment on whether petitioners are liable for a penalty under sec_6673 on the ground that their arguments are frivolous and that they instituted and maintained this proceeding primarily for delay section provides that this court may impose a penalty not to exceed dollar_figure where it is found that a taxpayer’s position in the proceeding is frivolous and or that the proceeding was instituted and maintained primarily for delay sec_6673 penalties may be imposed in a lien and levy case 115_tc_576 -- - in addition to questioning the authenticity of respondent’s documentation petitioners have interposed protester arguments which have on numerous occasions been rejected by the courts in order to support their arguments petitioners have selectively picked phrases out of context from statutes and or rulings in so doing petitioners have chosen to ignore more current or complete statements of the law petitioners have ignored the rules and regulations and contend that they are not required to comply with or pay attention to respondent’s letters and determinations petitioners’ arguments are superficial and without substance under these circumstances we are convinced and hold that petitioners’ position in this proceeding is frivolous and has been interposed primarily to protest the tax laws of this country and or to delay collection activity by respondent accordingly we hold that petitioners are liable for a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
